DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 7-12) in the reply filed on 12/18/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al (US 2004/0061233).
	With respect to Claim 7, Matsubara et al  discloses a lead wire semiconductor structure  (Figures 2A- 2F and corresponding text) comprising: a substrate (Claim 1); a base dielectric layer (Figure 2A, 2) on the substrate; a plurality of conductive structures (Figures 2A, 1) in the base dielectric layer; an alternating dielectric layer stack comprising at least first, second, third and fourth dielectric layers  (Figures 2A, 3, 4, 5 and 6) sequentially disposed on the base dielectric layer and the plurality of 
	With respect to Claim 8, the first  (Figure 2A, 3) and third  (Figure 2A, 5) dielectric layers are silicon nitride layers. See paragraphs 30-31.
	With respect to Claim 9, the second (Figure 2A, 4) and fourth (Figure 2A, 6) dielectric layers are silicon oxide layers. See paragraphs 30-31
	With respect to Claim 10, Matsubara et al disclose wherein the plurality of conductive structures and the plurality of lead wires comprise copper. See paragraph 10. Official Notice is taken that copper is notoriously well known in the art as a conductive metal.
	With respect to Claim 11, Matsubara et al disclose the top surfaces of the plurality of lead wires are coplanar with a top surface of the alternating dielectric layer stack. See Figure 2F.
	With respect to Claim 12, Matsubara et al disclose wherein at least two of the first, second, third and fourth dielectric layers have non-uniform thickness and non-uniform surface flatness, as layer 6 is planarized, which forms defects without a cap layer(paragraph 40). The defects resulting from planarization without a cap layer would inherently result in nonuniformity of thickness and flatness. Moreover, layer 4 is partially etched to form upper layer interconnect line (8b, Figures 2C-2F and corresponding text) which would result in differences of thickness of layer 4, and differences of surface flatness as shown in Figure 2F, 4. The Examiner notes that in a CVD process slight variations of uniformity and thickness would inherently occur. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 














AGG
January 14, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812